DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
A.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
B.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/21 (hereinafter “12/20/21 Amendment”) has been entered.

EXAMINER’S AMENDMENT
C.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given via a telephonic communication with John Mitchell Jones (Reg. No. 44,174) on January 13, 2022.

D.	The application has been amended as follows: 




Claim 1 is amended as follows:

1. 	A system for use in coagulation of a resection line in a human liver comprising: 
a radio frequency (RF) power source; 
a series of three or more blade-shaped electrodes that are electrically connected to the RF power source, the three or more blade-shaped electrodes having a length so that the electrodes extend through the liver during coagulation of the resection line, the three or more blade-shaped electrodes further each having a tissue-piercing distal end and wherein the three or more blade-shaped electrodes in the series each comprise two opposing parallel planar surfaces that extend along the length of the blade-shaped electrodes defining a width and a planar axis and two opposing edges defining a thickness and each of the three or more blade-shaped electrodes are characterized in having a greater width than thickness; 
an electrically insulated holder, the three or more blade shaped electrodes non-slidably positioned in the electrically insulated holder, wherein the three or more blade-shaped electrodes are oriented so that when alternating current power is applied via the RF power source to a pair of blade-shaped electrodes within the series of three or more blade-shaped electrodes in the electrically insulated holder a current flows between the pair of blade-shaped electrodes; and 
a backstop formed from an electrically non-conductive material, 
the backstop having an upper surface and a lower surface and a plurality of tissue support structures extending upward from the upper surface of the backstop, 
the tissue support structures spaced to support the liver above the upper surface of the backstop when the backstop is placed underneath the organ and sized to receive 
wherein the backstop and the electrically insulated holder are independently positionable.

Response to Amendment
E.	In the 12/20/21 Amendment, claim 1 was amended.  No claims were cancelled (claim 4 was previously cancelled), or newly added.  Accordingly, claims 1-3 & 5-20 remain pending in the application.        

F.	Claims 1-3 & 5-20 are allowed for the reasons set forth below. 

Allowable Subject Matter
G.	The following is an Examiner’s statement of reasons for allowance:
	Regarding independent claim 1, Applicant’s arguments presented in the 12/20/21 Amendment, at pgs. 6-8, concerning the rejection under § 103 based on the combination of U.S. No. 2004/0162551 to Brown et al. (“Brown”) as evidenced by a publication to Wolf, entitled “Evaluation of the Size, Shape, and Consistency of the Liver;” In: Walker HK, Hall WD, Hurst JW, editors. Clinical Methods: The History, Physical, and Laboratory Examinations. 3rd edition. Boston: Butterworths; 1990. Chapter 94 (“Wolf”), U.S. 2004/0181216 to Kelly et al. ("Kelly”), and U.S. 2009/0036882 to Webster et al. ("Webster"), have been fully considered and are persuasive.  
More particularly, upon reconsideration, Examiner agrees that the data relied upon by the Examiner in Wolf was based on an (inadvertent) errant reading of Wolf.  As a result, there is no maximum length of about 25 mm [see ¶[0044]], would be capable of performing the claimed function of “extend[ing] through the liver during coagulation of the resection line,” and “that the tissue piercing distal portions of the three or more blade-shaped electrodes pass through and extend beyond the liver” as required by independent claim 1.  Further, since Brown is concerned with the creation of transmural lesions in heart tissue [e.g., ¶[0008]], there is no apparent reason to modify Brown to increase the length of the disclosed needle electrodes.  As such, when properly considered as a whole, none of the references of record, either alone or in combination, fairly teach or suggest the claimed system of independent claim 1.
Dependent claims 2, 3, & 5-20 are allowed by virtue of their dependency on allowed independent claim 1. 

Conclusion
H.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/BCB/
Examiner, Art Unit 3794




/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794